DETAILED ACTION
Applicant’s election without traverse of Group I claims 1-2 in the reply filed on December 21, 2020 is acknowledged.
Claims 3-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-2 are active.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2019 is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aten et al (U.S. Patent Application Publication 2013/0059101 A1).
With regard to the limitations of claim 1, Aten discloses a multilayer article having two layers: (A) a first layer comprising a substrate and a second layer comprising a melt processible semicrystalline fluoropolymer (Example 1: FG-Fluoropolymer: TFE/PEVE/Ally Glycidyl Ether and Figure 1). The perfluoro(ethyl vinyl ether) content is 15.1 wt.% based on the total mass of said copolymer (Example 1: PEVE content of 15.1wt.%), which is clearly within the claimed range. 
Aten also describes a method for manufacturing the above-mentioned article by aqueous dispersion coating which comprises the steps of coating the melt processible fluoropolymer onto the first layer (A) to form an aqueous dispersion coated first layer, and heating the aqueous dispersion coated first layer (A) to form the multilayer article (paragraph 0119).
With regard to the limitations of claim 2, Aten discloses the coating composition of claim 1, which is an aqueous coating composition or a powder coating composition (abstract; paragraphs [0005], [0015] - [0016], [0117] - [0120]; claim 20, etc.).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al (U.S. Patent Application Publication 2015/0191561 A1).

Kitagawa also mentions that since the PFA has excellent durability, it is used as a raw material of fluororesin paints for forming a fluororesin coating film on a substrate (paragraph [0087]). Moreover, Kitagawa further discloses that the PFA is processed by melt-molding (paragraph [0038]). In this conventional method it is known to heat the fluoropolymer at a temperature of at least its melting point.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tomihashi et al (U.S. Patent Application Publication 2005/0222313 A1).
With regard to the limitations of claims 1 and 2, Tomihashi discloses a fluororesin aqueous dispersion compositions comprising tetrafluoroethylene copolymers [TFE copolymers], such as tetrafluoroethylene/perfluoro(alkylvinylether) copolymers [PFAs], and polytetrafluoroethylene [PTFE] have so far been prepared by using alkylphenol-derived nonionic surfactants as dispersants (alkylphenol-based dispersants) (paragraphs [0003]. [0066], etc.). In general, Tomihashi discloses the fluororesin aqueous dispersion compositions and the aqueous fluorine-containing coating compositions (paragraphs [0001]-[0002], [0009]-[0012], [0033], etc.).
With regard to the limitations of claim 1, Tomihashi does not disclose that a perfluoro(ethyl vinyl ether) content of 8 to 20 mass% based on the total mass of said In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
          “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762